09-4435-ag
Purba v. Holder

                                                                             BIA
                                                                     A096 423 812
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 25th day of October, two thousand ten.

PRESENT:
         GUIDO CALABRESI,
         REENA RAGGI,
         PETER W. HALL,
             Circuit Judges.
_________________________________________

TUMBOR GOLDO ROY PURBA, A.K.A. TUMBOR
G. R. PURBA,
         Petitioner,

                  v.                                    09-4435-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_________________________________________

FOR PETITIONER:               H. Raymond Fasano, New York, New
                              York.

FOR RESPONDENT:               Tony West, Assistant Attorney
                              General; Daniel E. Goldman, Senior
                              Litigation Counsel; Jonathan
                       Robbins, Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Petitioner Tumbor Goldo Roy Purba, a native and citizen
of Indonesia, seeks review of a September 29, 2009 order of
the BIA denying his motion to reopen. In re Tumbor Goldo
Roy Purba, No. A096 423 812 (B.I.A. Sept. 29, 2009). We
assume the parties’ familiarity with the underlying facts
and procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d
Cir. 2005) (per curiam). When the BIA considers relevant
evidence of country conditions in evaluating a motion to
reopen, we review the BIA’s factual findings under the
substantial evidence standard. See Jian Hui Shao v.
Mukasey, 546 F.3d 138, 169 (2d Cir. 2008). An alien seeking
to reopen proceedings may file one motion to reopen no later
than 90 days after the date on which the final
administrative decision was rendered. See 8 C.F.R. §
1003.2(c)(2). There is no time or numerical limit, however,
for filing a motion to reopen if it is “based on changed
circumstances arising in the country of nationality or in
the country to which deportation has been ordered, if such
evidence is material and was not available and could not
have been discovered or presented at the previous hearing.”
8 C.F.R. § 1003.2(c)(3)(ii).

     In this case, the BIA did not exceed its discretion in
denying Purba’s untimely motion to reopen because Purba
failed to offer material evidence of changed country
conditions that would affect his eligibility for relief.
Jian Hui Shao, 546 F.3d at 169. The BIA noted that the
record indicates a possible resurgence of radical Islam in
Indonesia yet reasonably concluded that the evidence did not
reflect a meaningful change in country conditions since his
hearing before the IJ. Furthermore, as the BIA noted, the
State Department International Religious Freedom Report
indicates that the government of Indonesia generally
respected religious freedom. See Tu Lin v. Gonzales, 446

                             2
F.3d 395, 400 (2d Cir. 2006). Thus, Purba’s evidence was
insufficient to establish either changed country conditions
or a pattern or practice of persecution against Christians.
See Mufied v. Mukasey, 508 F.3d 88, 92 (2d Cir. 2007)
finding reasonable the BIA’s interpretation that the alleged
persecution must be “so systemic or pervasive as to amount
to a pattern or practice of persecution.”); see also Santoso
v. Holder, 580 F.3d 110, 112 (2d Cir. 2009). While Purba
asserts that the BIA erred by failing to consider his
evidence, we presume that the agency “has taken into account
all of the evidence before [it], unless the record
compellingly suggests otherwise.” Xiao Ji Chen v. U.S.
Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006). In
fact, the BIA considered Purba’s evidence in some detail and
the record does not compel us to reach a contrary
conclusion. Accordingly, the BIA did not abuse its
discretion in denying Purba’s untimely motion to reopen.
See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3